         Case 1:19-cv-00134-CL         Document 20       Filed 04/19/21     Page 1 of 2



Jamie M. Evans, OSB 117064
Jamie@evans-evans.com
Evans & Evans PC
222 NE Park Plaza Drive, Suite 113
Vancouver, WA 98684
Phone: 503-200-2723;Fax:360-828-8724

                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



 ROY F. LILES, .
                                                   Case No. l:19-cv-00134-CL
                                 Plaintiff,

                        V.                         ORDERFORFEESUNDERTHE
                                                   EQUAL ACCESS TO JUSTICE ACT, 28
 COMMISSIONER, SOCIAL SECURITY                     U.S.C. § 2412(d)
 ADMINISTRATION,

                                 Defendant.



       It is hereby ORDERED that fees in the amount of $8,931.89 shall be awarded to Plaintiff

pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). Attorney and paralegal fees in

the amount of $8,931.89 will be paid to Plaintiffs attorney, subject to verification that Plaintiff

does not have a debt which qualifies for offset against the awarded fees, pursuant to the Treasury

Offset Program as discussed in Astrue v. Ratliff, 560 U.S. 5 86 (2010).

       If Plaintiff has no such debt, then the check shall be made out to Plaintiffs attorney,

Jamie M. Evans: 222 NE Park Plaza Drive, Suite 113, Vancouver, WA 98684. If Plaintiff has a

debt, then the check for any remaining funds after offset of the debt shall be made out to Plaintiff

and mailed to Plaintiffs attorney's office at the address stated above.


ORDER FOR EAJA FEES - 1
[1: 19-cv-00134-CL]
         Case 1:19-cv-00134-CL       Document 20   Filed 04/19/21   Page 2 of 2



IT IS SO ORDERED.

DATED this.-4-day of         /J-r--;, (

                                                     U.S. Magistrate Judge



Proposed Order submitted on April 15, 2021.

Isl Jamie M. Evans
Jamie M. Evans, OSB 117064
Attorney for Plaintiff




ORDER FOR EAJA FEES - 2
[1: 19-cv-00134-CL]
